GUARANTY

Healthcare of Today, Inc., a California corporation ("Guarantor") executes this
Guaranty (this "Guaranty") in favor of Allezoe Medical Holdings, Inc.
("Allezoe") as of February 29, 2012.

BACKGROUND

A.

Simultaneously with the execution of this Guaranty, Allezoe is entering into a
Stock Transfer Agreement (as the same may be amended, supplemented or restated
from time to time, the "Transfer Agreement") with Guarantor, pursuant to which
Allezoe will transfer and convey to Allezoe all of the shares of Organ Transport
Systems, Inc., a Nevada corporation (“OTS”), representing all of the issued and
outstanding shares of OTS.  Capitalized terms not defined in this Guaranty have
the meanings given in the Loan Agreement; and

B.

OTS is indebted to Allezoe in the amount of $469,826.92 for funds advanced by
Allezoe to OTS to support its operations (the “Debt”); and

C.

Allezoe previously assumed certain debt from OTS, primarily representing unpaid
salaries accrued by OTS to its officers, with a total principal balance due of
$1,474,945.97, plus accrued interest of $158,961.84 as more fully described on
Schedule 1 (the “OTS Debts”); and

C.

Guarantor owns directly or indirectly all of the stock of OTS as a result of the
closing of the Transfer Agreement and will benefit in a direct and substantial
way from the repayment of the Debt and the OTS Debt (collectively the
“Liabilities”); and

D.

Guarantor is executing this Guaranty as an inducement to Allezoe to enter into
the Transfer Agreement and in consideration of loans, advances and financial
accommodations previously made by Allezoe to or for the benefit of OTS.

BASED ON THE FOREGOING and other good and valuable consideration, the receipt
and adequacy of which is acknowledged, Guarantor agrees as follows:

TERMS AND CONDITIONS


TABLE OF CONTENTS

 * 1.
   
 * Guaranty.   Guarantor absolutely, unconditionally and irrevocably guaranties
   the full, complete and prompt payment and performance of all of the
   Obligations as primary obligor and not merely as surety, whether by
   acceleration or otherwise.   For certainty, the term "Obligations" as used in
   this Guaranty means the Debt and the OTS Debts, collectively referred to as
   the Liabilities, together with all existing and future loans, advances,
   debts, obligations and liabilities of OTS to Allezoe (including interest
   which is or will be payable by OTS), direct and indirect, contingent and
   absolute, however arising or created, whether joint, several or joint and
   several, acquired by assignment, purchase or otherwise.   This Guaranty is a
   guaranty of payment and not of collection.   Therefore, Allezoe can insist
   that Guarantor pay immediately, and Allezoe is not required to attempt to
   collect first from OTS, any collateral, or any other person liable for the
   Obligations.   The obligations of Guarantor under this Guaranty are
   unconditional and absolute, regardless of the unenforceability of any
   provision of any agreement between OTS and Allezoe, or the existence of any
   defense, setoff or counterclaim which OTS may assert.   Guarantor is jointly
   and severally liable with any other guarantor of the Obligations.   If
   Allezoe
   
 * 2.
   
 * Action Regarding OTS.   Allezoe can take any action against OTS, any
   collateral, or any other person liable for any of the Obligations it deems
   appropriate without the consent or approval of Guarantor.   Allezoe can
   release OTS or anyone else from the Obligations, either in whole or in part,
   or release any collateral, and need not perfect a security interest in any
   collateral.   Allezoe does not have to exercise any rights that they have
   against OTS or anyone else, or make any effort to realize on any collateral
   or right of set-off before enforcing its rights under this Guaranty.   If OTS
   requests additional loans or any other benefit, Allezoe may grant it and
   Allezoe may grant renewals, extensions, modifications and amendments of the
   Obligations and otherwise deal with OTS or any other person as Allezoe sees
   fit and as if this Guaranty were not in effect.   Guarantor's obligations
   under this Guaranty will not be released or affected by (a) any act or
   omission of Allezoe, (b) the voluntary or involuntary liquidation, sale or
   other disposition of all or substantially all of the assets of OTS, or any
   receivership, insolvency, bankruptcy, reorganization, or other similar
   proceedings affecting OTS or any of their assets, or (c) any change in the
   composition or structure of OTS or Guarantor, including a merger or
   consolidation with any other person or entity.   
   
 * 3.
   
 * Rights Of Subrogation.   Guarantor agrees not to enforce any rights of
   subrogation, contribution, setoff, counterclaim or indemnification that it
   has or may acquire in the future against OTS, any entity liable for the
   Obligations, or any collateral, until the Obligations (other than contingent
   indemnification obligations) are fully and indefeasibly paid and Allezoe has
   no further obligation to make loans or advances to OTS.
   
 * 4.
   
 * Waivers.   Guarantor:
   
 * 5.
   
 * Understanding Regarding Waivers.   Guarantor warrants and agrees that each of
   the waivers set forth above is made to induce Allezoe to enter into the
   Transfer Agreement and that without all of the waivers, Allezoe is unwilling
   to transfer OTS to Guarantor on the terms set forth in the Transfer
   Agreement.   Guarantor acknowledges that the waivers set forth above are made
   with full knowledge of the significance and consequences thereof and that,
   under the circumstances, the waivers are reasonable and not contrary to
   applicable law.   It is the intent of Guarantor that the waivers in this
   Guaranty be enforced to the fullest extent permitted under applicable law,
   however if any such waiver is determined to be unenforceable under applicable
   law, if possible, such waiver will deemed modified to the extent necessary to
   comply with applicable law.
   
 * 6.
   
 * Reinstatement.   Guarantor agrees that if any payments to Allezoe on the
   Obligations are in whole or in part invalidated, declared to be fraudulent or
   preferential, set aside or required to be repaid to a trustee, receiver or
   any other party under any bankruptcy act or code, state or federal law,
   common law or equitable doctrine, this Guaranty and Allezoe's interest in any
   collateral of Guarantor will remain in full force and effect (or be
   reinstated as the case may
   
 * 7.
   
 * Representations By Guarantor.   Guarantor represents: (a) that the execution
   and delivery of this Guaranty and the performance of the obligations it
   imposes do not violate any law, conflict with any agreement by which it is
   bound, or require the consent or approval of any governmental authority or
   any third party; (b) that this Guaranty is a valid and binding agreement,
   enforceable according to its terms; and (c) that all financial statements
   furnished to Allezoe are accurate in all material respects and fairly reflect
   Guarantor's financial condition on its effective dates, including contingent
   obligations of every type required to be disclosed therein, which financial
   condition has not changed materially and adversely since those dates.
     Guarantor further represents that it has the requisite power and authority
   to execute and deliver, and to perform its obligations under this Guaranty.
   
 * 8.
   
 * Collateral.   This Guaranty is secured by the collateral granted to Allezoe
   at any time (including under the Security Agreement and the Securities Pledge
   Agreement executed by Guarantor in connection with the Guaranty) and by any
   assets of Guarantor which now or in the future is in Allezoe's custody,
   possession or control, and any amounts owing by Allezoe to Guarantor.
   
 * 9.
   
 * OTS’ Financial Condition.   Guarantor is fully aware of the financial
   condition of OTS.   Guarantor is delivering this Guaranty based solely upon
   its own independent investigation and in no part upon any representation or
   statement of Allezoe with respect to the Obligations as they may now or in
   the future exist.   Guarantor is in a position to obtain, and assumes full
   responsibility for, obtaining from time to time any additional information
   concerning OTS’ financial condition as Guarantor deems material to its
   obligations under this Guaranty. Guarantor is not relying upon or expecting
   Allezoe to furnish Guarantor any information in Allezoe's possession, from
   time to time, concerning OTS’ financial condition or the Obligations.
   
 * 10.
   
 * Reporting.   Guarantor will provide Allezoe the following:
   
 * 11.
   
 * Notices.   Notice from one party to another relating to this Guaranty will be
   deemed effective if made in writing (including telecommunications) and
   delivered to the recipient's address or facsimile number set forth under its
   name by any of the following means: (a) hand delivery, (b) Federal Express,
   or like overnight courier service, or (c) facsimile transmission with request
   for assurance of receipt in a manner typical with respect to communications
   of that type; provided, however, any notices given by facsimile transmission
   must be followed by prompt notice sent via first class or express mail,
   postage prepaid.   Notice
   
 * 12.
   
 * Law And Judicial Forum That Apply.   This Guaranty is governed by Florida
   law.   Guarantor agrees that any legal action or proceeding against it with
   respect to any of its obligations under this Guaranty shall be brought in any
   court in Palm Beach County, Florida or of the United States of America for
   the Southern District of Florida, as Allezoe in its sole discretion may
   elect.   By the execution and delivery of this Guaranty, Guarantor submits to
   and accepts, with regard to any such action or proceeding, for itself and in
   respect of its property, generally and unconditionally, the jurisdiction and
   venue of those courts; Guarantor also agrees that if Guarantor institutes
   litigation against Allezoe, the only proper jurisdiction and venue will be in
   courts of the United States of America in the Southern District of Florida or
   in State courts in Palm Beach County, Florida.   Guarantor waives any claim
   that the referenced courts are not convenient forum or the proper venue for
   any suit, action or proceeding.
   
 * 13.
   
 * General Provisions.   
   
 * 14.
   
 * Waiver Of Jury Trial.   ALLEZOE AND GUARANTOR, AFTER CONSULTING OR HAVING HAD
   THE OPPORTUNITY TO CONSULT WITH COUNSEL, KNOWINGLY, VOLUNTARILY AND
   INTENTIONALLY WAIVE ANY RIGHT THEY MAY HAVE TO A TRIAL BY JURY IN ANY
   LITIGATION OR OTHER PROCEEDINGS BASED UPON OR ARISING OUT OF THIS GUARANTY OR
   ANY RELATED INSTRUMENT OR AGREEMENT, OR ANY OF THE TRANSACTIONS CONTEMPLATED
   BY THIS GUARANTY, OR ANY COURSE OF CONDUCT, DEALING, STATEMENTS (WHETHER ORAL
   OR WRITTEN), OR ACTIONS OF THE OTHER.   NEITHER ALLEZOE NOR GUARANTOR WILL
   SEEK TO CONSOLIDATE, BY COUNTERCLAIM OR OTHERWISE, ANY ACTION IN WHICH A JURY
   TRIAL HAS BEEN WAIVED WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE
   OR HAS NOT BEEN WAIVED.   THIS WAIVER OF JURY TRIAL SHALL NOT BE DEEMED TO
   HAVE BEEN
   

1.

Guaranty.  Guarantor absolutely, unconditionally and irrevocably guaranties the
full, complete and prompt payment and performance of all of the Obligations as
primary obligor and not merely as surety, whether by acceleration or otherwise.
 For certainty, the term "Obligations" as used in this Guaranty means the Debt
and the OTS Debts, collectively referred to as the Liabilities, together with
all existing and future loans, advances, debts, obligations and liabilities of
OTS to Allezoe (including interest which is or will be payable by OTS), direct
and indirect, contingent and absolute, however arising or created, whether
joint, several or joint and several, acquired by assignment, purchase or
otherwise.  This Guaranty is a guaranty of payment and not of collection.
 Therefore, Allezoe can insist that Guarantor pay immediately, and Allezoe is
not required to attempt to collect first from OTS, any collateral, or any other
person liable for the Obligations.  The obligations of Guarantor under this
Guaranty are unconditional and absolute, regardless of the unenforceability of
any provision of any agreement between OTS and Allezoe, or the existence of any
defense, setoff or counterclaim which OTS may assert.  Guarantor is jointly and
severally liable with any other guarantor of the Obligations.  If Allezoe





elects to enforce its rights against less than all guarantors of the Obligations
(or any portion thereof), that election will not release Guarantor from its
obligations under this Guaranty.  The compromise or release of any of the
obligations of any of the other guarantors or OTS will not serve to waive, alter
or release Guarantor's obligations.  This Guaranty is not conditioned on anyone
else executing a guaranty.

2.

Action Regarding OTS.  Allezoe can take any action against OTS, any collateral,
or any other person liable for any of the Obligations it deems appropriate
without the consent or approval of Guarantor.  Allezoe can release OTS or anyone
else from the Obligations, either in whole or in part, or release any
collateral, and need not perfect a security interest in any collateral.  Allezoe
does not have to exercise any rights that they have against OTS or anyone else,
or make any effort to realize on any collateral or right of set-off before
enforcing its rights under this Guaranty.  If OTS requests additional loans or
any other benefit, Allezoe may grant it and Allezoe may grant renewals,
extensions, modifications and amendments of the Obligations and otherwise deal
with OTS or any other person as Allezoe sees fit and as if this Guaranty were
not in effect.  Guarantor's obligations under this Guaranty will not be released
or affected by (a) any act or omission of Allezoe, (b) the voluntary or
involuntary liquidation, sale or other disposition of all or substantially all
of the assets of OTS, or any receivership, insolvency, bankruptcy,
reorganization, or other similar proceedings affecting OTS or any of their
assets, or (c) any change in the composition or structure of OTS or Guarantor,
including a merger or consolidation with any other person or entity.  

3.

Rights Of Subrogation.  Guarantor agrees not to enforce any rights of
subrogation, contribution, setoff, counterclaim or indemnification that it has
or may acquire in the future against OTS, any entity liable for the Obligations,
or any collateral, until the Obligations (other than contingent indemnification
obligations) are fully and indefeasibly paid and Allezoe has no further
obligation to make loans or advances to OTS.

4.

Waivers.  Guarantor:

(a)

waives any right it may have to receive notice of the following matters before
Allezoe enforces any of its rights: (i) Allezoe's acceptance of this Guaranty,
(ii) any loans or advances that Allezoe extends to OTS, (iii) OTS’ default, (iv)
any demand, and (v) any action that Allezoe takes regarding OTS, anyone else,
any collateral, or any liability, which it might be entitled to by law or under
any other agreement.

(b)

waives any right to require Allezoe (i) to continue lending money or to extend
other credit to OTS; (ii) to make any presentment, protest, demand, or notice of
any kind, including notice of any nonpayment of the Obligations or of any
nonpayment related to any collateral, or notice of any action or non-action on
the part of OTS, Allezoe, any surety, endorser, or other guarantor in connection
with the Obligations or in connection with the creation of new or additional
Obligations; (iii) to resort for payment or to proceed directly or at once
against any person, including OTS or any other guarantor; (iv) to proceed
directly against or exhaust any collateral held by Allezoe from OTS, any other
guarantor, or any other person; (v) to give notice of the terms, time, and place
of a public or private sale of personal property security held by Allezoe from
OTS or to comply with any other applicable provisions of the Uniform Commercial
Code; or (v) to pursue any other remedy within Allezoe's power.





2









(c)

waives any and all rights or defenses arising by reason of (i) any "one action"
or "anti-deficiency" law or any other law which may prevent Allezoe from
bringing any action, including a claim for deficiency, against Guarantor, before
or after Allezoe's commencement or completion of any foreclosure action, either
judicially or by exercise of a power of sale; (ii) any election of remedies by
Allezoe which destroys or otherwise adversely affects Guarantor's subrogation
rights or Guarantor's rights to proceed against OTS for reimbursement, including
without limitation, any loss of rights Guarantor may suffer by reason of any law
limiting, qualifying, or discharging the Obligations; (iii) any disability or
other defense of OTS, of any other guarantor, or of any other person, or by
reason of the cessation of OTS’ liability from any cause whatsoever, other than
payment in full in legal tender, of the Obligations; (iv) any right to claim
discharge of the Obligations on the basis of unjustified impairment of any
collateral for the Obligations; (v) any statute of limitations, if at any time
any action or suit brought by Allezoe against Guarantor is commenced, there are
outstanding Obligations of OTS to Allezoe which are not barred by any applicable
statute of limitations; (vi) any defenses given to guarantors at law or in
equity other than actual full and final payment and performance of the
Obligations, and (vii) any other act, omission, event or circumstance which
might operate to discharge a guarantor in whole or in part or which might
operate as a defense, in whole or in part, to any obligation of a guarantor or
which might invalidate, in whole or in part, a guaranty.

(d)

waives and agrees not to assert or claim at any time any deductions to the
amount guaranteed under this Guaranty for any claim of setoff, counterclaim,
counter demand, recoupment or similar right, whether such claim, demand or right
may be asserted by OTS, Guarantor, or both.

(e)

waives the right to assert any claim against Allezoe, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Guaranty, any of the other Loan Documents or any undertaking or
transaction contemplated by this Guaranty or the Loan Documents.   

5.

Understanding Regarding Waivers.  Guarantor warrants and agrees that each of the
waivers set forth above is made to induce Allezoe to enter into the Transfer
Agreement and that without all of the waivers, Allezoe is unwilling to transfer
OTS to Guarantor on the terms set forth in the Transfer Agreement.  Guarantor
acknowledges that the waivers set forth above are made with full knowledge of
the significance and consequences thereof and that, under the circumstances, the
waivers are reasonable and not contrary to applicable law.  It is the intent of
Guarantor that the waivers in this Guaranty be enforced to the fullest extent
permitted under applicable law, however if any such waiver is determined to be
unenforceable under applicable law, if possible, such waiver will deemed
modified to the extent necessary to comply with applicable law.

6.

Reinstatement.  Guarantor agrees that if any payments to Allezoe on the
Obligations are in whole or in part invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, receiver or any
other party under any bankruptcy act or code, state or federal law, common law
or equitable doctrine, this Guaranty and Allezoe's interest in any collateral of
Guarantor will remain in full force and effect (or be reinstated as the case may





3







be) and considered unpaid for purposes of this Guaranty until full, final and
indefeasible payment of those amounts.

7.

Representations By Guarantor.  Guarantor represents: (a) that the execution and
delivery of this Guaranty and the performance of the obligations it imposes do
not violate any law, conflict with any agreement by which it is bound, or
require the consent or approval of any governmental authority or any third
party; (b) that this Guaranty is a valid and binding agreement, enforceable
according to its terms; and (c) that all financial statements furnished to
Allezoe are accurate in all material respects and fairly reflect Guarantor's
financial condition on its effective dates, including contingent obligations of
every type required to be disclosed therein, which financial condition has not
changed materially and adversely since those dates.  Guarantor further
represents that it has the requisite power and authority to execute and deliver,
and to perform its obligations under this Guaranty.

8.

Collateral.  This Guaranty is secured by the collateral granted to Allezoe at
any time (including under the Security Agreement and the Securities Pledge
Agreement executed by Guarantor in connection with the Guaranty) and by any
assets of Guarantor which now or in the future is in Allezoe's custody,
possession or control, and any amounts owing by Allezoe to Guarantor.

9.

OTS’ Financial Condition.  Guarantor is fully aware of the financial condition
of OTS.  Guarantor is delivering this Guaranty based solely upon its own
independent investigation and in no part upon any representation or statement of
Allezoe with respect to the Obligations as they may now or in the future exist.
 Guarantor is in a position to obtain, and assumes full responsibility for,
obtaining from time to time any additional information concerning OTS’ financial
condition as Guarantor deems material to its obligations under this Guaranty.
Guarantor is not relying upon or expecting Allezoe to furnish Guarantor any
information in Allezoe's possession, from time to time, concerning OTS’
financial condition or the Obligations.

10.

Reporting.  Guarantor will provide Allezoe the following:

(a)

As and when required, any reports and information about or in respect of
Guarantor that are required by the Transfer Agreement;

(b)

Within five business days of filing, complete copies of all documents filed by
Guarantor with the U.S. Securities and Exchange Commission, if any; and

(c)

As and when reasonably requested by Allezoe, such other and additional
information concerning Guarantor or Guarantor's financial condition.

11.

Notices.  Notice from one party to another relating to this Guaranty will be
deemed effective if made in writing (including telecommunications) and delivered
to the recipient's address or facsimile number set forth under its name by any
of the following means: (a) hand delivery, (b) Federal Express, or like
overnight courier service, or (c) facsimile transmission with request for
assurance of receipt in a manner typical with respect to communications of that
type; provided, however, any notices given by facsimile transmission must be
followed by prompt notice sent via first class or express mail, postage prepaid.
 Notice





4







made in accordance with this section will be deemed delivered on receipt if
delivered by hand or facsimile transmission, or on the next business day after
mailing or deposit with an overnight courier service if delivered by express
mail or overnight courier.  

12.

Law And Judicial Forum That Apply.  This Guaranty is governed by Florida law.
 Guarantor agrees that any legal action or proceeding against it with respect to
any of its obligations under this Guaranty shall be brought in any court in Palm
Beach County, Florida or of the United States of America for the Southern
District of Florida, as Allezoe in its sole discretion may elect.  By the
execution and delivery of this Guaranty, Guarantor submits to and accepts, with
regard to any such action or proceeding, for itself and in respect of its
property, generally and unconditionally, the jurisdiction and venue of those
courts; Guarantor also agrees that if Guarantor institutes litigation against
Allezoe, the only proper jurisdiction and venue will be in courts of the United
States of America in the Southern District of Florida or in State courts in Palm
Beach County, Florida.  Guarantor waives any claim that the referenced courts
are not convenient forum or the proper venue for any suit, action or proceeding.

13.

General Provisions.  

(a)

This Guaranty represents the entire agreement and understanding of the parties
hereto in connection with the subject matter of this Guaranty, and supersedes
all prior understandings, written and oral relating to the subject matter
hereof.

(b)

No modification or waiver of any terms or conditions of this Guaranty will be
effective unless the modification or waiver is in writing and signed by the
party against whom it is being enforced

(c)

This Guaranty is binding on Guarantor and its successors and assigns, and will
operate to the benefit of Allezoe and its successors and assigns.

(d)

Any waiver by Allezoe must be in writing signed by an authorized representative
of Allezoe and any waiver will affect only the specific terms and time period
stated in the waiver.

(e)

Allezoe may waive or delay enforcing any of its respective rights without losing
them.

14.

Waiver Of Jury Trial.  ALLEZOE AND GUARANTOR, AFTER CONSULTING OR HAVING HAD THE
OPPORTUNITY TO CONSULT WITH COUNSEL, KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVE ANY RIGHT THEY MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION OR OTHER
PROCEEDINGS BASED UPON OR ARISING OUT OF THIS GUARANTY OR ANY RELATED INSTRUMENT
OR AGREEMENT, OR ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS GUARANTY, OR ANY
COURSE OF CONDUCT, DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN), OR ACTIONS OF
THE OTHER.  NEITHER ALLEZOE NOR GUARANTOR WILL SEEK TO CONSOLIDATE, BY
COUNTERCLAIM OR OTHERWISE, ANY ACTION IN WHICH A JURY TRIAL HAS BEEN WAIVED WITH
ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED.  THIS
WAIVER OF JURY TRIAL SHALL NOT BE DEEMED TO HAVE BEEN





5







MODIFIED IN ANY RESPECT OR RELINQUISHED BY EITHER PARTY EXCEPT BY A WRITTEN
INSTRUMENT EXECUTED BY AN AUTHORIZED REPRESENTATIVE OF ALLEZOE AND GUARANTOR.

"GUARANTOR"

HEALTHCARE OF TODAY, INC. a California corporation

By:    /s/ Henry Jan

 

Henry Jan, Chairman and Chief Executive Officer

 

 

Address for notice:

2219 W. Olive Avenue, Suite 266

Burbank, CA 91506

 

 

ACCEPTED BY ALLEZOE:

 

 

ALLEZOE MEDICAL HOLDINGS, INC., a Delaware corporation

By:    /s/ Michael Gelmon

 

Michael Gelmon, Chairman and Chief Executive Officer

 

 

Address for notice:

1800 NW Corporate Boulevard, Suite 201

Boca Raton, FL 33431







6







SCHEDULE 1







Debts of OTS







 

Principal

Accrued Interest

Total

NP-M. Holder-Debenture

463,325.15

51,486.22

514,811.37

NP-T. Franklin-Debenture

420,000.00

45,760.02

465,760.02

NP-H. Warner-Debenture

300,000.00

29,309.73

329,309.73

NP-H. White-Debenture

291,620.82

32,405.87

324,026.69

 

1,474,945.97

158,961.84

1,633,907.81

 

 

 

 




















7





